EXHIBIT 10.11

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of June 5, 2007, is made and entered into by and among VIA
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and each of the
stockholders of the Company listed on Exhibit A hereto, as such Exhibit A may be
amended from time to time (the “Stockholders”). For the purposes of this
Agreement, the term “Company” shall be deemed to include and refer to any
successor in interest to the Company, whether by means of statutory conversion,
merger, consolidation, recapitalization, reorganization or otherwise.

R E C I T A L S

WHEREAS, the parties hereto are party to that certain Registration Rights
Agreement, dated as of March 31, 2006 (the “Original Registration Rights
Agreement”), pursuant to which the Company has agreed to provide the signatories
hereto with certain registration rights under the Securities Act and applicable
state securities laws;

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of February 7, 2007 (the “Merger Agreement”), by and among the Company,
Corautus Genetics Inc., a Delaware corporation (“Corautus”), and Resurgens
Merger Corp., a Delaware corporation and a wholly-owned subsidiary of Corautus
(“Resurgens”);

WHEREAS, pursuant to the terms of the Merger Agreement, at the Effective Time
(as defined in the Merger Agreement), Resurgens will merge with and into the
Company (the “Merger”) and the Company will be the surviving corporation and
become a wholly-owned subsidiary of Corautus;

WHEREAS, at the Effective Time (as defined in the Merger Agreement) of the
Merger, pursuant to the terms of the Merger Agreement, all outstanding shares of
Common Stock and Series A Preferred Stock of the Company will automatically be
converted into the right to receive shares of common stock, par value $0.001 per
share, of Corautus (“Corautus Common Stock”), and all outstanding options to
purchase shares of VIA Common Stock that have not been exercised prior to the
consummation of the Merger will be assumed by Corautus and become options to
purchase shares of Corautus Common Stock;

WHEREAS, immediately following the consummation of the Merger, Corautus will
change its name to “VIA Pharmaceuticals, Inc.”; and

WHEREAS, in connection with the Merger, the parties hereto desire to amend and
restate the Original Registration Rights Agreement in its entirety pursuant to
the terms and conditions contained in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. In addition to capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the following meanings
when used in this Agreement:

“Business Day” means each day other than a Saturday, a Sunday or any other day
on which banking institutions in the city of San Francisco, California are
authorized or obligated by law or executive order to be closed.

“Commission” means the Securities and Exchange Commission and any successor
agency performing comparable functions.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rule and regulations of the Commission
thereunder, as the same shall be in effect from time to time.

“Immediate Family Member” means with respect to any holder of Registrable
Securities, the parents, siblings, spouse and issue, spouses of issue and any
trust for the benefit of, or the legal representative of, any of the preceding
Persons, or any partnership substantially all of the partners of which are one
or more of such Persons or the holder of Registrable Securities or any limited
liability company substantially all of the members of which are one or more of
such Persons or the holder of Registrable Securities.

“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or other entity, or a governmental entity or any department, agency
or political subdivision thereof.

“Public” means a corporation that has a class of securities registered pursuant
to Section 12 of the Exchange Act or which is required to file reports pursuant
to Section 15(d) of the Exchange Act.

“Public Offering” means any offering by the Company of its equity securities to
the public pursuant to an effective registration statement under the Securities
Act or any comparable statement under any comparable federal statute then in
effect (other than any registration statement on Form S-8 or Form S-4 or any
successor forms thereto).

“Qualified IPO” means a firm commitment underwritten public offering of Common
Stock of the Company that yields net proceeds to the Company of not less than
$20,000,000 at an equivalent price per share of Common Stock of not less than
$3.00 (as adjusted for any stock splits, stock dividends, in-kind equity
distributions and recapitalizations).

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means at any time, any of the following owned by any
equity holder of the Company party to this Agreement: (i) Common Stock or other
equity securities of the Company into which the Common Stock then outstanding
shall be reclassified or changed, including by reason of a merger,
consolidation, reorganization, recapitalization or statutory conversion
(including, without limitation, Corautus Common Stock) which are then owned by
any Stockholder, including any other Person who is a permitted transferee or
assignee of such holder pursuant to Section 13 hereof; (ii) the Series A
Registrable Securities; and (iii) any common equity securities of the Company
then outstanding which were issued as, or were issued directly or indirectly
upon the conversion, exchange or exercise of other equity securities issued or
issuable as a dividend, stock split or other distribution with respect or in
replacement of any equity securities referred to in (i) or (ii) of this
definition; provided, however, that Registrable Securities shall not include any
equity securities which have been registered pursuant to the Securities Act or
which have been sold to the public pursuant to Rule 144 of the Commission under
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rule and regulations of the Commission thereunder, as
the same shall be in effect from time to time.

“Series A Registrable Securities” means at any time, any of the following owned
by any equity holder of the Company party to this Agreement: (i) any common
equity securities of the Company issuable upon conversion or exchange of the
Series A Preferred Stock, or issuable or issued upon conversion or exchange of
other equity securities of the Company into which the Series A Preferred Stock
shall be reclassified or changed, including by reason of a merger,
consolidation, reorganization, recapitalization or statutory conversion then
outstanding (including, without limitation, Corautus Common Stock) which are
then owned by any Stockholder, including any other Person who is a permitted
transferee or assignee of such holder pursuant to Section 13 hereof; and
(ii) any common equity securities of the Company then outstanding which were
issued as, or were issued directly or indirectly upon the conversion, exchange
or exercise of other equity securities issued or issuable as a dividend, stock
split or other distribution with respect or in replacement of any equity
securities referred to in (i) of this definition.

“Series A Preferred Stock” means the Series A convertible preferred stock, par
value $0.001 per share, of the Company.

“Stockholder Agreement” means that certain First Amended and Restated
Stockholders’ Agreement, dated of even date herewith, among the Company and each
of the holders of shares of the Company’s capital stock signatory thereto, as
amended from time to time.

2. Demand Registration.

2.1 Long-Form Registrations.

(a) Subject to the terms of this Agreement, at any time after 180 days following
the effective date of a Qualified IPO or the Company becoming Public (as a
result of

 

3



--------------------------------------------------------------------------------

the Merger or otherwise), the holders of at least a majority of the Series A
Registrable Securities may request registration under the Securities Act of all
or part of their then outstanding Registrable Securities represented by such
Series A Registrable Securities on Form S-1 or any similar long-form
registration; provided, that with respect to any demands under this clause
(a) the anticipated aggregate offering price of the Registrable Securities
covered by such registration exceeds $2,000,000 (net of underwriting discounts
and commissions).

(b) Within ten (10) days after receipt of any written request pursuant to this
Section 2.1, the Company will give written notice of such request to all other
holders of Registrable Securities and will use its reasonable best efforts to
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion within 20 days after
delivery of the Company’s notice, and, thereupon the Company will use its
reasonable best efforts to file as soon as practicable, and in any event within
90 days of the receipt of such request, a registration statement under the
Securities Act covering all Registrable Securities requested to be included in
such registration. All registrations requested pursuant to this Section 2.1 are
referred to herein as “Long-Form Demand Registration.” The Company shall not be
obligated to effect, or to take any action to effect, more than one
(1) Long-Form Demand Registration pursuant to this Section 2.1. In addition, the
Company shall not be obligated to effect, or to take any action to effect, any
Long-Form Demand Registration during (i) the period starting with the date 90
days prior to the Company’s good faith estimate of the date of filing of, and
ending on a date 90 days after the effective date of, a registration subject to
Section 4 hereof; provided, that the Company is actively employing in good faith
all reasonable efforts to cause such registration statement to become effective;
and (ii) the 180-day period following the Company being Public (as a result of
the Merger or otherwise).

2.2 Short-Form Registrations. In addition to the Long-Form Demand Registration
provided pursuant to Section 2.1 above, commencing the date on which the Company
becomes eligible to register securities issued by it on a Form S-3 or any
similar short-form registration, the holders of at least twenty-five percent
(25%) of the Registrable Securities then outstanding will be entitled to request
registrations under the Securities Act of all or part of their Registrable
Securities on Form S-3, if available to the Company, or any similar short-form
registration (“Short-Form Demand Registrations” and, together with the Long-Form
Demand Registration, “Demand Registrations”); provided, however, that the
anticipated aggregate offering amount of the Registrable Securities included in
any such Short-Form Registration exceeds $1,000,000. Promptly after receipt of
any request pursuant to this Section 2.2, the Company will give written notice
of such request to all other holders of Registrable Securities and will use
reasonable best efforts to include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion within 15 days after delivery of the Company’s notice. Once the
Company has become subject to the reporting requirements of the Exchange Act,
the Company will use its reasonable best efforts to make Short-Form Demand
Registrations available for the sale of Registrable Securities. Demand
Registrations will be Short-Form Demand Registrations whenever the Company is
permitted to use any applicable short form. If a Short-Form Demand Registration
is to be an underwritten Public Offering, and if the underwriters for marketing
or other reasons request the inclusion in the registration statement of
information which is not required under the Securities Act to be included in a
registration statement on the applicable form for the Short-Form Demand
Registration, the Company will provide such information as may be reasonably
requested for

 

4



--------------------------------------------------------------------------------

inclusion by the underwriters in the Short-Form Demand Registration. The Company
shall not be obligated to effect more than two (2) Short-Form Demand
Registrations in any twelve month period pursuant to this Section 2.2.

2.3 Payment of Expenses for Demand Registrations. The Company will pay all
Registration Expenses (as defined in Section 7 below) for the Demand
Registrations permitted under Sections 2.1 and 2.2 (other than underwriting
discounts and commissions incurred by each holder of the Company’s securities
participating in the registration). A registration will not count as a Demand
Registration (i) unless a registration statement with respect thereto has become
effective and remained effective in compliance with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until the earlier of (x) such time as all
of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement and (y) 120 days after the effective date of such
registration statement, (ii) if after it has become effective, such registration
is interfered with by any stop order, injunction or other order or requirement
of the Commission or other governmental agency or court for any reason not
attributable to the selling holders and has not thereafter become effective, or
(iii) if the conditions to closing specified in the underwriting agreement, if
any, entered into in connection with such registration are not satisfied or
waived, other than by reason of a failure on the part of the holders of the
Registrable Securities to be registered thereunder.

2.4 Priority. If a Demand Registration is an underwritten Public Offering and
the managing underwriters advise the Company in writing that in their opinion
the inclusion of the number of Registrable Securities and other securities
requested to be included exceeds the number of securities which can be sold in
the offering without adversely affecting the marketability of such offering,
then the managing underwriter may exclude securities (including Registrable
Securities) from the registration and the underwriting and the number of
securities that may be included in such registration and underwriting shall
include first, the Series A Registrable Securities requested to be included in
such registration, pro rata among the holders of such Series A Registrable
Securities on the basis of the total number of Series A Registrable Securities
owned by each such holder, second, the Registrable Securities (other than the
Series A Registrable Securities) requested to be included in such registration,
pro rata among the holders of such Registrable Securities on the basis of the
total number of Registrable Securities owned by each such holder, and third,
other equity securities requested to be included in such registration to be
allocated pro rata among the holders of thereof on the basis of the number of
such equity securities owned by each such holder. In no event will a Demand
Registration pursuant to Section 2.1 count as a Long-Form Demand Registration
for purposes of Section 2.1 unless at least thirty percent (30%) of all
Registrable Securities requested to be registered in such Demand Registration by
the initiating holders are, in fact, registered and sold in such registration.

2.5 Restrictions. Except as contemplated by Section 2.2 hereof, the Company will
not be obligated to effect any Demand Registration within 180 days after the
effective date of a previous Demand Registration. With respect to any Demand
Registration, if (a) the Board of Directors of the Company reasonably and in
good faith determines that such filing would be seriously detrimental to the
Company or its stockholders, or require a disclosure of a material

 

5



--------------------------------------------------------------------------------

fact that might reasonably be expected to have a material adverse effect on the
Company or any plan or proposal by the Company or any of its subsidiaries to
engage in any acquisition or disposition of assets or equity securities (other
than in the ordinary course of business) or any merger, consolidation, tender
offer, material financing or other significant transaction and (b) the Company
shall furnish the holders of Registrable Securities who have requested a Demand
Registration a certificate signed by an executive officer of the Company to such
effect, the Company may postpone for up to 120 days the filing or the
effectiveness of a registration statement for a Demand Registration; provided,
that the Company may not postpone the filing or effectiveness of a registration
statement for a Demand Registration for more than 120 days during any 12-month
period.

2.6 Selection of Underwriters. The holders of a majority of the Registrable
Securities initiating the Demand Registration shall have the right to select the
investment banker(s) and manager(s) to administer the offering, subject to the
Company’s approval which will not be unreasonably withheld or delayed.

3. Shelf Registration.

3.1 Right to Shelf Registration. Subject to the terms of this Agreement, at any
time after 180 days following the effective date of a Qualified IPO or the
Company becoming Public (as a result of the Merger or otherwise), the holders of
at least a majority of the Series A Registrable Securities shall be entitled to
request that the Company file a shelf registration statement with respect to all
or part of their Registrable Securities represented by such Series A Registrable
Securities pursuant to Rule 415 under the Securities Act (the “Shelf
Registration”). The Company shall use its reasonable best efforts to have the
Shelf Registration declared effective as soon as practicable after such filing,
and shall use its reasonable best efforts to keep the Shelf Registration
effective and updated, from the date such Shelf Registration is declared
effective until the earliest to occur of (a) such time as the holder requesting
the Shelf Registration has sold all of its Registrable Securities registered
pursuant to the Shelf Registration, and (b) two (2) years from the date such
Shelf Registration is declared effective (such period, the “Shelf Registration
Effectiveness Period”). The Company shall not be obligated to effect, or to take
any action to effect, more than one (1) Shelf Registration pursuant to this
Section 3.1. In addition, the Company shall not be obligated to effect, or to
take any action to effect, any Shelf Registration during (i) the period starting
with the date 90 days prior to the Company’s good faith estimate of the date of
filing of, and ending on a date 90 days after the effective date of, a
registration subject to Section 4 hereof; provided, that the Company is actively
employing in good faith all reasonable efforts to cause such registration
statement to become effective; and (ii) the 180-day period following the Company
being Public (as a result of the Merger or otherwise).

3.2 Payment of Expenses for Shelf Registration. The Company will pay all
Registration Expenses (as defined in Section 7 below) for the Shelf Registration
permitted under Section 3.1 (other than underwriting discounts and commissions
incurred by each holder of the Company’s securities participating in the
registration). A registration will not count as a Shelf Registration (i) unless
a registration statement with respect thereto has become effective and remained
effective in compliance with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement until the earlier of (x) such time as all of such Registrable
Securities have been disposed of in accordance with the

 

6



--------------------------------------------------------------------------------

intended methods of disposition by the seller or sellers thereof set forth in
such registration statement and (y) 90 days after the effective date of such
registration statement, (ii) if after it has become effective, such registration
is interfered with by any stop order, injunction or other order or requirement
of the Commission or other governmental agency or court for any reason not
attributable to the selling holders and has not thereafter become effective, or
(iii) if the conditions to closing specified in the underwriting agreement, if
any, entered into in connection with such registration are not satisfied or
waived, other than by reason of a failure on the part of the holders of the
Registrable Securities to be registered thereunder.

3.3 Restrictions. With respect to any Shelf Registration, if (a) the Board of
Directors of the Company reasonably and in good faith determines that such
filing would be seriously detrimental to the Company or its stockholders, or
require a disclosure of a material fact that might reasonably be expected to
have a material adverse effect on the Company or any plan or proposal by the
Company or any of its subsidiaries to engage in any acquisition or disposition
of assets or equity securities (other than in the ordinary course of business)
or any merger, consolidation, tender offer, material financing or other
significant transaction and (b) the Company shall furnish the holders of Series
A Registrable Securities who have requested a Shelf Registration a certificate
signed by an executive officer of the Company to such effect, the Company may
postpone for up to 120 days the filing or the effectiveness of a registration
statement for a Shelf Registration; provided, that the Company may not postpone
the filing or effectiveness of a registration statement for a Shelf Registration
for more than 180 days during any 12-month period.

4. Piggyback Registration.

4.1 Right to Piggyback. At any time following a Qualified IPO or the Company
becoming Public (as a result of the Merger or otherwise), whenever the Company
proposes to register any of its equity securities (or securities that are
convertible into equity securities) under the Securities Act for its own account
or otherwise, and the registration form to be used may be used for the
registration of any Registrable Securities (a “Piggyback Registration”) (except
for the registrations on Form S-8 or Form S-4 or any successor form thereto),
the Company will promptly give written notice to all holders of the Registrable
Securities of its intention to effect such a registration and will use
reasonable best efforts to include in such registration all Registrable
Securities (in accordance with the priorities set forth in Sections 4.2 and 4.3
below) with respect to which the Company has received written requests for
inclusion specifying the number of equity securities desired to be registered,
which request shall be delivered within 20 days after the delivery of the
Company’s notice; provided, that with respect to any Piggyback Registration, the
holders of a majority of Registrable Securities shall have the right to waive
and forego, as against themselves and all other holders of Registrable
Securities, the right to include any Registrable Securities in such Piggyback
Registration.

4.2 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in the registration exceeds the number which
can be sold in such offering without adversely affecting the marketability of
such offering, then the managing underwriter may exclude securities (including
Registrable Securities) from the registration and the underwriting,

 

7



--------------------------------------------------------------------------------

and the number of securities that may be included in such registration and
underwriting shall include first, any securities that the Company proposes to
sell, second, the Series A Registrable Securities requested to be included in
such registration, pro rata among the holders of such Series A Registrable
Securities on the basis of the total number of Registrable Securities owned by
each such holder, third, the Registrable Securities (other than the Series A
Registrable Securities) requested to be included in such registration, pro rata
among the holders of such Registrable Securities on the basis of the total
number of Registrable Securities owned by each such holder, and fourth, other
equity securities requested to be included in such registration to be allocated
pro rata among the holders thereof on the basis of the number of such equity
securities owned by each such holder.

4.3 Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in the
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of such offering, the Company will include
in such registration first, the equity securities requested to be included
therein by the holders requesting such registration and the Series A Registrable
Securities requested to be included in such registration, pro rata among the
holders of such equity securities and Series A Registrable Securities on the
basis of the total number of equity securities and Series A Registrable
Securities owned by each such holder, second, the Registrable Securities (other
than the Series A Registrable Securities) requested to be included in such
registration, pro rata among the holders of such Registrable Securities on the
basis of the total number Registrable Securities owned by each such holder, and
third, other equity securities requested to be included in such registration to
be allocated pro rata among the holders thereof on the basis of the number of
such equity securities owned by each such holder.

4.4 Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to this Section 4, and
if such previous registration has not been withdrawn or abandoned, the Company
will not file or cause to be effected any other registration of any of its
equity securities or securities convertible or exchangeable into or exercisable
for its equity securities under the Securities Act (except on Form S-8 or Form
S-4 or any successor forms thereto), whether on its own behalf or at the request
of any holder or holders of such securities, until a period of at least 180 days
has elapsed from the effective date of such previous registration.

4.5 Selection of Underwriters. In connection with any Piggyback Registration,
the Company will have such right to select the managing underwriters (subject to
the approval of the holders of a majority of the Registrable Securities
requested to be included in such registration, which approval shall not be
unreasonably withheld or delayed).

5. Lock-Up Agreements.

5.1 Holders’ Agreements. To the extent not inconsistent with applicable law,
each holder of Registrable Securities agrees that upon request of the Company or
the underwriters managing any underwritten offering of the Company’s securities,
it will (a) not sell, make any short sale of, loan, grant any option for the
purchase of, otherwise dispose of, hedge or

 

8



--------------------------------------------------------------------------------

transfer any of the economic interest in (or agree or commit to do any of the
foregoing) any Registrable Securities (other than those included in the
registration, if any) without the prior written consent of the Company or such
underwriters, as the case may be, (i) for up to 14 days prior to, and during the
90-day period following, the effective date of a registration statement of the
Company filed under the Securities Act; and (ii) for the 180-day period
following the Company becoming Public (as a result of the Merger or otherwise);
and (b) enter into and be bound by such form of agreement with respect to the
foregoing as the Company or such managing underwriter may reasonably request;
provided that each officer and director and each third party who holds 5.0% or
more of the outstanding equity securities of the Company also agrees to such
restrictions. Notwithstanding anything to the contrary contained in this
Section 5.1, if (i) during the last 17 days of the initial lock-up period
described above, the Company releases earnings results or announces material
news or a material event or (ii) prior to the expiration of the initial lock-up
period, the Company announces that it will release earnings results during the
15-day period following the last day of the initial lock-up period, then in each
case the lock-up period described above will be automatically extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the announcement of the material news or material event, as
applicable, unless the managing underwriters waive, in writing, such extension.
Nothing herein shall prevent a holder of Registrable Securities from
transferring Registrable Securities to a permitted transferee as provided for in
Section 7 of the Stockholders Agreement; provided, that any transferees of such
Registrable Securities agrees to be bound by the provisions of this Agreement to
the extent the transferor would be so bound.

5.2 Company’s Agreements. The Company agrees not to effect, and, to the extent
not inconsistent with applicable laws, to cause each holder of its equity
securities purchased from the Company at any time after the date of this
Agreement (except in a registered public offering) not to effect, any public
sale or distribution of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, (i) during the 90-day
period following, the effective date of a registration statement of the Company
filed under the Securities Act; or (ii) during the 180-day period following the
Company becoming Public (as a result of the Merger or otherwise)(in each case
except as part of any such underwritten registration or pursuant to
registrations on Form S-8 or Form S-4 or any successor forms thereto), unless
the underwriters managing the Public Offering otherwise agree.

6. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company will use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company will
as expeditiously as possible:

(a) prepare and, as soon as practicable after the end of the period within which
requests for registration may be given to the Company, file with the Commission
a registration statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
(provided that before filing a registration statement or prospectus, or any
amendments or supplements thereto, the Company will furnish copies of all such
documents proposed to be filed to one counsel designated by holders of a
majority of the Registrable Securities covered by such registration statement);

 

9



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus(es) used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than 120 days, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus(es) included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
Investor reasonably requests and do any and all other acts and things which may
be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) consent to general service of process in
any such jurisdiction, or (iii) subject it to taxation in any such
jurisdiction);

(e) promptly notify each seller of such Registrable Securities, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and, at the request of
any such seller, the Company will prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or if
no such securities are then listed, such securities exchange as the holders of a
majority of the Registrable Securities included in such registration may
request;

(g) provide a transfer agent, registrar and CUSIP number for all such
Registrable Securities not later than the effective date of such registration
statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other customary actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

 

10



--------------------------------------------------------------------------------

(i) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement; provided, however, that
any records, information or documents that are furnished by the Company and that
are non-public shall be used only in connection with such registration and shall
be kept strictly confidential by any seller of Registrable Securities except to
the extent disclosure of such records, information or documents is required by
written order of a court or other governmental authority having jurisdiction;

(j) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;

(k) at least 48 hours prior to the filing of any registration statement or
prospectus, or any amendment or supplement to such registration statement or
prospectus, furnish a copy thereof to each seller of such Registrable Securities
and refrain from filing any such registration statement, prospectus, amendment
or supplement to which counsel selected by the holders of a majority of the
Registrable Securities being registered shall have reasonably objected on the
grounds that such document does not comply in all material respects with the
requirements of the Securities Act or the rules and regulations thereunder,
unless, in the case of an amendment or supplement, in the opinion of counsel for
the Company the filing of such amendment or supplement is reasonably necessary
to protect the Company from any liabilities under any applicable federal or
state law and such filing will not violate applicable laws;

(l) at the request of any seller of such Registrable Securities in connection
with an underwritten offering, furnish on the date or dates provided for in the
underwriting agreement: (i) an opinion of counsel, addressed to the underwriters
and the sellers of Registrable Securities, covering such matters as such
counsel, underwriters and the sellers may reasonably agree upon, including such
matters as are customarily furnished in connection with an underwritten
offering, and (ii) a letter or letters from the independent certified public
accountants of the Company addressed to the underwriters and the sellers of
Registrable Securities, covering such matters as such accountants, underwriters
and sellers may reasonably agree upon, in which letter(s) such accountants shall
state, without limiting the generality of the foregoing, that they are
independent certified public accountants within the meaning of the Securities
Act and that in their opinion the financial statements and other financial data
of the Company included in the registration statement, the prospectus(es), or
any amendment or supplement thereto, comply in all material respects with the
applicable accounting requirements of the Securities Act; and

(m) make senior executives of the Company reasonably available to assist the
underwriters with respect to, and accompany the underwriters on, the so-called
“road show” in connection with the marketing efforts for, and the distribution
and sale of Registrable Securities pursuant to a registration statement.

 

11



--------------------------------------------------------------------------------

7. Registration Expenses.

7.1 Company’s Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement, including, but not limited to, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, fees and expenses
incurred in connection with any “road show,” and fees and disbursements of
counsel for the Company, reasonable fees and disbursements of one counsel chosen
by the holders of a majority of the Registrable Securities included in such
registration to represent all holders of Registrable Securities included in any
registration and all independent certified public accountants, underwriters
(excluding underwriting discounts and selling commissions) and other Persons
retained by the Company (all such expenses being herein called “Registration
Expenses”), will be borne by the Company. In addition, the Company will pay its
internal expenses (including, but not limited to, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
obtained by the Company and the expenses and fees for listing the securities to
be registered on each securities exchange; provided, however, that if a request
for Demand Registration is subsequently withdrawn at the request of a majority
of the holders of Registrable Securities requested to be registered, the holders
of Registrable Securities who have withdrawn such request for Demand
Registration shall forfeit such Demand Registration unless the holders of
Registrable Securities to be registered pay (or reimburse the Company) for all
of the Registration Expenses with respect to such withdrawn registration;
provided, further, that if at the time of such withdrawal, the holders (A) have
learned of a material adverse change in the condition, business or prospects of
the Company that was not known to the holders at the time of their request and
(B) have withdrawn the request with reasonable promptness following disclosure
by the Company of such material adverse change, then the holders shall not be
required to pay any of such Registration Expenses and shall not forfeit their
Demand Registration.

7.2 Holder’s Expenses. To the extent that any expenses incident to any
registration are not required to be paid by the Company, each holder of
Registrable Securities included in a registration will pay all such expenses
which are clearly and solely attributable to the registration of such holder’s
Registrable Securities so included in such registration, and any other expenses
not so attributable to one holder will be borne and paid by all sellers of
securities included in such registration in proportion to the number of
securities so included by each such seller.

8. Indemnification.

8.1 By the Company. The Company agrees to indemnify, to the extent permitted by
law, each holder of Registrable Securities, its members, managers, officers,
employees and directors and each Person who controls such holder (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses (including, but not limited to, attorneys’ fees and expenses)
caused by any untrue or alleged untrue statement of material fact contained in
any registration statement, prospectus or preliminary prospectus, or

 

12



--------------------------------------------------------------------------------

any amendment thereof or supplement thereto, or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
prospectus or any amendments or supplements thereto after the Company has
furnished such holder with a sufficient number of copies of the same. In
connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities. The payments required by this Section 8.1 will be made periodically
during the course of the investigation or defense, as and when bills are
received or expenses incurred. Notwithstanding anything to the contrary
contained herein, the indemnity agreement contained in this Section 8.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable to any holder of Registrable Securities, underwriter or
controlling Person for any such loss, claim, damage, liability, expenses or
action to the extent that it arises out of or is based upon an untrue statement
or omission that is contained in or omitted from any information so furnished in
writing by such holder, underwriter or controlling Person for the acknowledged
purpose of inclusion in such registration statement, prospectus or preliminary
prospectus.

8.2 By Each Holder of Registrable Securities. In connection with any
registration statement in which a holder of Registrable Securities is
participating, each such holder will furnish to the Company in writing such
information as is reasonably necessary for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, will
indemnify the Company, its members, managers, directors, employees and officers
and each Person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in or omitted from any information so furnished in writing by such
holder for the acknowledged purpose of inclusion in such registration statement,
prospectus or preliminary prospectus; provided that the obligation to indemnify
will be several, not joint and several, among such holders of Registrable
Securities and the liability of each such holder of Registrable Securities will
be in proportion to and limited in all events to the gross proceeds received by
such holder from the sale of Registrable Securities pursuant to such
registration statement, except in the case of willful fraud. Notwithstanding
anything to the contrary contained herein, the indemnity agreement contained in
this Section 8.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

8.3 Procedure. Each party entitled to indemnification under this Section 8 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to

 

13



--------------------------------------------------------------------------------

assume the defense of any such claim or any litigation resulting therefrom,
provided such counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be unreasonably withheld or delayed). The Indemnified Party
may participate in such defense at such Indemnified Party’s expense; provided,
however, that the Indemnifying Party shall bear the expense of such defense of
the Indemnified Party if (i) the Indemnifying Party has agreed in writing to pay
such expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such claim or employ counsel reasonably satisfactory to the
Indemnified Party, or (iii) in the reasonable judgment of the Indemnified Party,
based upon the written advice of such Indemnified Party’s counsel,
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest; provided, however, that in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (excluding one local counsel per jurisdiction as necessary) for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same event,
allegations or circumstances. The Indemnified Party shall not make any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The failure of any
Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Section 8 only to the extent
that such failure to give notice shall materially adversely prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement (A) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (B) which includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party.

8.4 Survival. The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and will survive the transfer of securities.

9. Contribution.

9.1 Contribution. If the indemnification provided for in Section 8 from the
Indemnifying Party is unavailable to or unenforceable by the Indemnified Party
in respect to any costs, fines, penalties, losses, claims, damages, liabilities
or expenses referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such costs, fines, penalties,
losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to

 

14



--------------------------------------------------------------------------------

information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the costs, fines, penalties, losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 8, any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. For the avoidance of doubt and notwithstanding
anything to the contrary contained herein, in no event shall any contribution by
a holder of Registrable Securities under this Section 9.1 exceed the gross
proceeds received by such holder from the sale of Registrable Securities
pursuant to such registration statement, except in the case of willful fraud.

9.2 Equitable Considerations; Etc. The Company and the holders of Registrable
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

10. Compliance with Rule 144 and Rule 144A. In the event that the Company
(a) registers a class of securities under Section 12 of the Exchange Act,
(b) issues an offering circular meeting the requirements of Regulation A under
the Securities Act or (c) commences to file reports under Section 13 or 15(d) of
the Exchange Act, then at the request of any holder of Registrable Securities
who proposes to sell securities in compliance with Rule 144 of the Securities
Act, the Company will (i) forthwith furnish to such holder a written statement
of compliance with the filing requirements of the Commission as set forth in
Rule 144, as such rule may be amended from time to time and (ii) make available
to the public and such holders such information, and take such action as is
reasonably necessary, to enable the holders of Registrable Securities to make
sales pursuant to Rule 144. Unless the Company is subject to Section 13 or 15(d)
of the Exchange Act, the Company will provide to the holder of Registrable
Securities and to any prospective purchaser of Registrable Securities under Rule
144A of the Commission, the information described in Rule 144A(d)(4) of the
Commission.

11. Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell its securities on the basis provided in any underwriting arrangements
approved by such Person or Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements.

12. Delay of Registration. No holder of Registrable Securities shall have any
right to obtain or seek an injunction restraining or otherwise delaying any
registration as a result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

13. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned (but
only with all related obligations) by a holder of Registrable Securities to a
transferee or assignee (a) that is a subsidiary, parent, partner, limited
partner, retired partner, member, retired member or

 

15



--------------------------------------------------------------------------------

stockholder of a holder of Registrable Securities, (b) that is an affiliated
fund or entity of the holder of Registrable Securities, which means with respect
to a limited liability company or a limited liability partnership, a fund or
entity managed by the same manager or managing member or general partner or
management company or by an entity controlling, controlled by, or under common
control with such manager or managing member or general partner or management
company (such a fund or entity, an “Affiliated Fund”), (c) who is an Immediate
Family Member of a holder of Registrable Securities, or (d) that is a trust for
the benefit of an individual holder of Registrable Securities or such holder’s
Immediate Family Member, provided the Company is, within a reasonable time after
such transfer, furnished with a written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that such
assignment shall be effective only if the transferee agrees to be bound by this
Agreement and immediately following such transfer the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act.

14. Termination of Registration Rights. No holder of Registrable Securities
shall be entitled to exercise any registration rights provided in this Agreement
after the earlier of (a) five (5) years following the consummation of a
Qualified IPO or the Company becoming Public (as a result of the Merger or
otherwise), or (b) such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such holder’s shares of the
Company’s equity securities during a three-month period without registration.

15. Miscellaneous.

15.1 Limitations on Subsequent Registration Rights. The Company has not entered,
and will not hereafter enter, into any agreement with respect to its securities
which grants any superior or more favorable rights or terms to any Person than
those provided to the holders of Registrable Securities in this Agreement.

15.2 Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its Certificate of
Incorporation, Bylaws, or other governing documents, as appropriate, which could
reasonably be expected to adversely affect the ability of the holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement or which would reasonably be expected to
adversely affect the marketability of such Registrable Securities in any such
registration.

15.3 Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended or waived at any time only by the
written agreement of the Company and the holders of at least a majority of the
Registrable Securities; provided, however, that the provisions of this Agreement
may not be amended or waived without the consent of the holders of all the
Registrable Securities adversely affected by such amendment or waiver if such
amendment or waiver adversely affects a portion of the Registrable Securities
but does not so adversely affect all of the Registrable Securities. Any waiver,
permit, consent or approval of any kind or character on the part of any such
holders of any provision or condition of this Agreement must be made in writing
and shall be effective only to the extent specifically set forth in writing. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of Registrable Securities and the Company.

 

16



--------------------------------------------------------------------------------

15.4 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not. In
addition, and whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of holders of Registrable
Securities are also for the benefit of, and enforceable by, any permitted
transferee or assignee of such Registrable Securities as provided for in
Section 13 hereof and Section 7 of the Stockholders Agreement.

15.5 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.

15.6 Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally, via facsimile transmission (with confirmation), or mailed,
via certified mail (return receipt requested), or delivered by overnight courier
service to the following addresses, or such other address as any party hereto
designates by written notice to the Company, and shall be deemed to have been
given upon delivery, if delivered personally or via facsimile, three
(3) Business Days after mailing, if mailed, or one (1) Business Day after
delivery to the courier, if delivered by overnight courier service:

if to the Company to:

VIA Pharmaceuticals, Inc.

750 Battery Street, Suite 330

San Francisco, California 94111

Attention: Chief Executive Officer

Telecopy: (415) 283-2201

with copies sent concurrently to:

Latham & Watkins LLP

5800 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Michael A. Pucker

Telecopy: (312) 993-9767

if to any holder of Registrable Securities:

to the address of such holder as the same appears on

Exhibit A hereto (with copies to any parties

identified thereon) or, otherwise on the books and

records of the Company.

 

17



--------------------------------------------------------------------------------

15.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES).

15.8 Disputed Matters. Except as otherwise provided in this Agreement, any
controversy or dispute arising out of this Agreement, interpretation of any of
the provisions hereof, or the action of any Stockholder hereunder shall be
submitted to arbitration in San Francisco, California before the American
Arbitration Association under the commercial arbitration rules then obtaining of
said Association. Any award or decision obtained from any such arbitration
proceeding shall be final and binding on the parties, and judgment upon any
award thus obtained may be entered in any court having jurisdiction thereof. No
action at law or in equity based upon any claim arising out of or related to
this Agreement shall be instituted in any court by any Stockholder except (i) an
action to compel arbitration pursuant to this Section 15.8 or (ii) an action to
enforce an award obtained in an arbitration proceeding in accordance with this
Section 15.8, in which case, the provisions of Sections 15.9 and 15.10 shall
apply. For the avoidance of doubt, the provisions of Sections 15.9 and 15.10
shall be subordinate to and shall only apply in connection with an action at law
or in equity based upon clauses (i) and/or (ii) of the immediately preceding
sentence of this Section 15.8.

15.9 CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
ANY SUIT, ACTION, PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS, OR ANY JUDGMENT
ENTERED BY ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT OR ENFORCED IN THE STATE
OR FEDERAL COURTS LOCATED IN SAN FRANCISCO, CALIFORNIA, AND EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY PROCEEDING BROUGHT IN SAN
FRANCISCO, CALIFORNIA AND FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY SUCH
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT,
POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
RELATED AGREEMENTS OR UNDER OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT,
DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, AND AGREE THAT ANY SUCH
ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT.

 

18



--------------------------------------------------------------------------------

15.11 Reproduction of Documents. This Agreement and all documents relating
hereto, including, but not limited to, (i) consents, waivers, amendments and
modifications which may hereafter be executed, and (ii) certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, optical disk, micro-card, miniature
photographic or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

15.12 Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party shall be entitled to immediate
injunctive relief or specific performance without bond or the necessity of
showing actual monetary damages in order to enforce or prevent any violations of
the provisions of this Agreement.

15.13 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

15.14 Entire Agreement. This Agreement, together with all other agreements
entered into by the parties hereto in connection therewith, constitutes the
complete and final agreement of the parties concerning the matters referred to
herein, and supersedes all prior agreements and understandings, including,
without limitation, the Original Registration Rights Agreement.

15.15 Trustee Exculpation. For avoidance of doubt, when this Agreement is
executed by a trustee of a trust, such execution is by the trustee, not
individually, but solely as trustee in the exercise of and under the power and
authority conferred upon and invested in such trustee, and it is expressly
understood and agreed that nothing contained in this Agreement shall be
construed as imposing any liability on any such trustee personally to pay any
amounts required to be paid hereunder or thereunder, or to perform any covenant,
either express or implied, contained herein or therein, all such personal
liability, if any, has been expressly waived by the parties by their execution
hereof. Any liability of a trust shall not be a personal liability of any
trustee, grantor or beneficiary thereof, and any recourse against a trustee
shall be solely against the assets of the pertinent trust.

15.16 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.

(Signature pages follow.)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

VIA PHARMACEUTICALS, INC. By:  

 

Name:   Title:  

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

BAY CITY CAPITAL FUND IV, L.P. By:   Bay City Capital Management IV LLC Its:  
General Partner   By:  

 

  Name:     Title:   BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P. By:   Bay
City Capital Management IV LLC Its:   General Partner   By:  

 

  Name:     Title:  

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

WS INVESTMENT COMPANY, LLC

(2004A)

By:  

 

Its:  

 

  By:  

 

  Name:     Title:  

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

WS INVESTMENT COMPANY, LLC

(2004D)

By:  

 

Its:  

 

  By:  

 

  Name:     Title:  

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

 

THOMAS QUERTERMOUS

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

 

ADEOYE OLUKOTUN

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

DOUGLASS AND KIM GIVEN

REVOCABLE TRUST

By:

 

 

 

Douglass Given, not individually, but solely

in his capacity as trustee of the trust

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

 

LAWRENCE COHEN

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

 

RAYMOND TABIBIAZAR

(Signature Page to Amended and Restated Registration Rights Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDERS

 

Name/Address:

  

No. of Shares of

Common Stock

  

No. of Shares of

Series A Preferred Stock

Bay City Capital Fund IV, L.P.

750 Battery Street

Suite 400

San Francisco, CA 94111

   244,725    17,592,251

Bay City Capital Fund IV Co-Investment Fund, L.P.

750 Battery Street

Suite 400

San Francisco, CA 94111

   5,275    379,200

WS Investment Company, LLC (2004A)

650 Page Mill Road

Palo Alto, CA 94304

   —      20,134

WS Investment Company, LLC (2004D)

650 Page Mill Road

Palo Alto, CA 94304

   —      20,134

Lawrence Cohen

10065 Broadway Terrace

Oakland, CA 94611

   247,625    74,285

Douglass and Kim Given Revocable Trust

133 Burns Avenue

Atherton, CA 94027

   250,000    80,536

Adeoye Olukotun

125 Hopewell-Wertsville Road

Hopewell, NJ 08525

   100,000    60,402

Thomas Quertermous

810 Lathrop Drive

Stanford, CA 94305

   217,292    —  

Raymond Tabibiazar

750 Battery Street

Suite 330

San Francisco, CA 94111

   111,042    —  